Citation Nr: 1705287	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  16-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for major depressive disorder, claimed as secondary to service-connected osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1953 to December 1954. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). As described in greater detail below, the Board is granting in full the only benefit sought on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the most probative evidence of record demonstrates that major depressive disorder was caused or aggravated by the service-connected osteoarthritis of the left knee.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met. 38 U.S.C.A. §§1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, and 3.326(a)(2016).  In light of the fully favorable outcome below, no conceivable prejudice to the Veteran could result from the grant of service connection for major depressive disorder as secondary to service-connected osteoarthritis of the left knee. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, further discussion here of compliance with the VCAA is not necessary.  

II. Legal Criteria and Analysis 

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §3.310(a).  Establishing service connection on a secondary basis requires evidence showing that (1) a current disability exists and (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition. Id.  

Here, the Veteran contends that he currently suffers from major depressive disorder related to his service-connected disabilities, including osteoarthritis and medial-lateral instability of the left knee and degenerative joint disease of the left ankle.  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address a theory of direct service connection.
  
Initially, the Board notes that the evidence of record is in conflict as to whether the Veteran currently suffers from a psychiatric disorder.  

In an October 2014 private opinion from Dr. KU, a licensed professional counselor, the Veteran was diagnosed with major depressive disorder.  Dr. KU indicated that the Veteran's left ankle and knee disabilities caused him to experience "extreme and unbearable pain" which led to the development of his depression.  The counselor recognized that the Veteran utilized coping strategies to manage his symptoms of depression but that this still affected his overall quality of life.

Conversely, in June 2015, the Veteran was afforded a VA mental health examination.  Then, the VA examiner found no current mental disorder diagnosis with which to render a medical opinion, concluding that, at the time of the evaluation, the Veteran did not exhibit a level of impairment to meet the criteria for a psychiatric diagnosis.  The examiner took note of the October 2014 private opinion, stating that the symptoms found at that time were not manifest during the present examination, and further noted that the Veteran had not visited Dr. KU since the initial evaluation in October 2014.  The examiner also noted that the record documented successful coping strategies and no depressed mood on the part of the Veteran.  

However, in July 2015, an additional statement was provided by Dr. KU indicating that the Veteran continued to struggle with symptoms of major depressive disorder.  Specifically, the Veteran felt sad and depressed most of the time, and he reported being lethargic without energy or motivation to do anything.  He was also not optimistic about his physical and mental outlook.  Dr. KU found it evident that the Veteran was struggling to manage his symptoms of major depressive disorder, and as a result, remained in treatment.  

Contrary to the findings of the June 2015 VA examiner, it appears that the Veteran did in fact seek followup treatment for psychiatric symptoms.  As discussed above, the medical opinions differ regarding the question of a present diagnosis.  However, the June 2015 VA examiner's opinion was predicated in part on the absence of followup treatment for symptoms reported in October 2014.  Notwithstanding the absence of symptoms at the time of the June 2015 VA examination, there have been subsequent findings in July 2015 of symptoms diagnosed as major depressive disorder.  Thus, as the VA examiner's findings are outdated by later competent findings of a present disability, the June 2015 VA examination is afforded less probative value than the October 2014 and July 2015 diagnosis of major depressive disorder.  

Further, the Board affords significant probative weight to the October 2014 and July 2015 assessments from Dr. KU.  The opinions reflect consideration of the Veteran's symptoms and medical history, and provide thorough reasoning for their conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  Based on the findings of the October 2014 and July 2015 assessments from Dr. KU, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence demonstrates a present diagnosis, major depressive disorder.  The first element of service connection is met.

With respect to the nexus question, medical evidence of record indicates that the Veteran's major depressive disorder was caused by service-connected left knee and ankle disabilities.  Dr. KU's favorable medical opinion indicates that the Veteran's physical condition contributes to or aggravates his depression.  The opinions are highly probative in this regard.  Id.  There is no other medical evidence addressing the presence of a causal connection between the Veteran's major depressive disorder and his left knee disability.  As such, the Board finds that the Veteran's major depressive disorder is proximately due to or the result of his service-connected left knee and ankle disabilities.  

Therefore, resolving all reasonable doubt in favor of the Veteran, service connection for major depressive disorder is warranted on a secondary basis. See 38 C.F.R. §§3.102, 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for major depressive disorder is granted. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


